Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The IDS documents dated 2/26/2021 were received and considered.
Claims 23-47 are pending.

Claim Objections
Claims 32, 35-37 and 39 are objected to because of the following informalities:  
Regarding claim 32, line 2, “aid” should be replaced with “said”.
Regarding claim 35, line 2, “aid” should be replaced with “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, line 14, the limitation “said unprotected public unit” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 41 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Secure PC Platform Based on Dual-Bus Architecture” by El Zouka in view of US 6,578,140 B to (Policard) and US 20030037120 A1 to Rollins.
Regarding claim 40, El Zouka discloses a computer or microchip configured to be securely controlled (dual bus architecture computer, p. 113, Fig. 3), said computer or microchip comprising: at least one microprocessor, core or processing unit being configured for general purposes (CPU1, CPU2, p. 113, Fig. 3) and having a connection for a network of computers (global network, p. 113, Fig. 3); at least a master controlling device for the computer or microchip (bus switch, p. 113, Fig. 3); and a secure control bus configured to connect at least said master controlling device with at least said at least one microprocessor, core or processing unit (internal bus, p. 113, Fig. 3), said secure control bus being isolated from input from said network and input from components of said computer or microchip other than said master controlling device (internal bus is isolated from the global network, p. 113, §IV, ¶¶2-3), and said secure control bus is configured such that it cannot be affected, interfered with, altered, read from or written to, or superseded by any part of said unprotected public unit or by input from said network (standalone machine within platform, , p. 113, Fig. 3); and said master controlling device being configured for securely controlling at least one operation executed by at least one said microprocessor, core or processing unit (determining data received at CPU1, p. 113, Fig. 3), said secure control being provided by said master controlling device via said secure control bus (determining data received at CPU1 based on allowing a process to take over read/write operations, p. 113, Fig. 3 and ¶¶2-3).  El Zouka lacks a system BIOS of the computer or microchip located in flash or other non-volatile memory which is located in a portion of the computer or microchip protected by an inner hardware-based access barrier or firewall.  However, Policard teaches a similar system comprising first and second processing units (Fig. 4), where each also comprise a BIOS enabling booting of an operating system (Fig. 4, 36, 54 and col. 6, line 60 – col. 7, line 8). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify El Zouka such that the computer comprises a system BIOS of the computer or microchip which is located in a portion of the computer or microchip protected by an inner hardware-based access barrier or firewall (protected by bus switch).  One of ordinary skill in the art would have been motivated to perform such a modification to boot an operating system for CPU1 using secured storage, as taught by Policard.  As modified, El Zouka is silent regarding the BIOS comprising flash memory.  However, Rollins teaches that it was known to include a BIOS on flash memory (¶5).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify El Zouka such that the BIOS is located in flash or other non-volatile memory.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known memory type for the BIOS storage, as taught by Rollins.  
Regarding claim 41, El Zouka discloses wherein the inner hardware-based access barrier or firewall comprises a bus with an on/off switch controlling communication input and output (internal bus is isolated from the global network via bus switch, p. 113, §IV, ¶¶2-3).
Regarding claim 46, El Zouka discloses wherein said secure control bus is wired, wireless or a channel (wired bus, p. 113, Fig. 3 and ¶¶2-3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,965,645 in view of US 2013/0003966 A1 to Ihle et al. (Ihle). 
Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,375,018 in view of US 2013/0003966 A1 to Ihle et al. (Ihle). 
Claims 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,965,645.
Claims 40, 42 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,003,510.
For the above rejections on the ground of nonstatutory double patenting, see the table below for correspondence and further explanation.  Additionally, the Examiner notes that removal of limitations would have been obvious to a skilled artisan for reasons of breadth.
17/187,278
US 9003510 B2
US 10375018 B2
US 10965645 B2
23

9 – The patent claim lacks the second firewall.  However, Ihle teaches that it was known to utilize a data isolation switch internally to a device to prevent writing of a cryptographic key.  Therefore, addition of such a limitation would have been obvious to a skilled artisan at the time the invention was made.
11 – The patent claim lacks the second firewall.  However, Ihle teaches that it was known to utilize a data isolation switch internally to a device to prevent writing of a cryptographic key.  Therefore, addition of such a limitation would have been obvious to a skilled artisan at the time the invention was made.
24



25



26



27



28



29



30



31



32



33

9 – The patent claim lacks the second firewall.  However, Ihle teaches that it was known to utilize a data isolation switch internally to a device to prevent writing of a cryptographic key.  Therefore, addition of such a limitation would have been obvious to a skilled artisan at the time the invention was made.
11 – The patent claim lacks the second firewall.  However, Ihle teaches that it was known to utilize a data isolation switch internally to a device to prevent writing of a cryptographic key.  Therefore, addition of such a limitation would have been obvious to a skilled artisan at the time the invention was made.
34



35



36



37



38



39



40
25 

17
41



42
25

17
43



44



45



46



47
25




Allowable Subject Matter
Claims 24-32 and 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 11, 2022